DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 08/10/2021, with respect to 35 USC § 102 and 103 rejections have been fully considered and are persuasive.  The 35 USC § 102 and 103 rejections of the claims have been withdrawn. 

Reasons for Allowance
3.	Claims 1-4, 6-12 are allowed.  Claims 1-4, 6-12 are renumbered as 1-11, respectively.

4.	The following is an examiner’s statement of reasons for allowance:
	Referring to claim 1, the prior art of record, TOKUCHI (US 2019/0079709) teaches a display control device (UI unit 20, Figure 2) comprising: a display section (Screen 48, Figure 8) configured to display an object (A user interface unit 20 and includes a display unit; paragraph 60, Figure 8); a first receiving section (Specifying unit 28, Figure 2) configured to receive non-voice input specifying a first operation on the object (User's message is made by character input, i.e., specifying unit 28 identifies an operation in which the user selects devices to be linked. Such as a device image 56 and 
information indicating the function of the device may be displayed on the screen
(Non-voice input by selecting image device); paragraph 76, lines 26-42, Figure 8).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein the second receiving section includes: a recognizing section which performs speech recognition related to content of the second operation; a presenting section which presents a result of the speech recognition on the display section; and a correcting section which corrects the result of the speech recognition according to a correction instruction.  

	Referring to claim 6, TOKUCHI (US 2019/0079709) teaches a display control device (UI unit 20, Figure 2) comprising: a display section (Screen 48, Figure 8) configured to display an object (A user interface unit 20 and includes a display unit; 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, a determining section configured to determine a first range and a second range, the first range indicating a range of operation allowed to be specified as the first operation, the second range indicating a range of operation allowed to be specified as the second operation, wherein the first receiving section receives only non-voice input specifying an operation belonging to the first range, and the second 

	Referring to claim 8, TOKUCHI (US 2019/0079709) teaches a display control device (UI unit 20, Figure 2) comprising: a display section (Screen 48, Figure 8) configured to display an object (A user interface unit 20 and includes a display unit; paragraph 60, Figure 8); a first receiving section (Specifying unit 28, Figure 2) configured to receive non-voice input specifying a first operation on the object (User's message is made by character input, i.e., specifying unit 28 identifies an operation in which the user selects devices to be linked. Such as a device image 56 and places the device image 56 at the position where a message content of the user is displayed; paragraphs 55, 60, 129, Figure 8); a second receiving section configured to receive voice input specifying a second operation on the object (Voice is input to the terminal device 10, and the specifying unit 28 receives the input of the voice and specifies a linkage function; paragraph 256); and a performing section (In UI unit 20, Figure 2) configured to perform, on the object, a complex operation specified by the non-voice input and the voice input (The display on the screen and the voice may be combined. A device may be designated in the manner that the user designates an image associated with the device on the screen, and information indicating the function of the device may be output by voice. As further, a device may be designated in the manner that a device name is input as voice information to the terminal device 10, and information indicating the function of the device may be displayed on the screen (Non-voice input by selecting image device); paragraph 76, lines 26-42, Figure 8).


Regarding claims 2-4, 7, 9-12, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kai (US 2014/0180698) discloses electronic devices include a touch screen display to facilitate an input operation by the user. The user can give instructions to the information processing apparatus to execute a function related to a menu or object by touching the menu or object displayed on the touch screen display with a fingertip, stylus pen or the like.
Fujii (US 2010/0141681) discloses an "erase these" image 346 permitting erase of guest signature image file 452 corresponding to touched signature image 344 and associated guest theme file 454 is further displayed.
Ando et al. (US 5,864,808) discloses a user inputs voice through a voice recognition program, a microphone and an A/D converter while pointing by use of a pointing gesture, touch pen or the like with reference to an image displayed on a display unit.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675